BYBEE, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority’s finding that the district court properly dismissed Ancala’s claims as to the Barton fees. However, I disagree with the majority’s finding that the district court properly dismissed Ancala’s claims for breach of failure to operate the golf course as a premium private country club. For this reason, I respectfully dissent.
It is a generally recognized principle that “where a contract provides for continuing performance over a period of time, each breach may begin the running of the statute anew such that accrual occurs continuously.” 54 C.J.S. Limitations of Actions § 188 (2006); see also Airco Inc. v. Niagara Mohawk Power Corp., 76 A.D.2d 68, 80, 430 N.Y.S.2d 179 (N.Y.App.Div. 1980); 4 CORBIN ON CONTRACTS § 956 at 841 (1951). Although Arizona courts have not addressed the issue, many states have, and under facts similar to those presented here courts have recognized that the statute of limitations in cases involving continuing obligations accrues at each successive breach of the obligation rather than exclusively upon the first breach. See, e.g., Hi-Lite Prods. Co. v. Am. Home Prods. Corp., 11 F.3d 1402, 1408-09 (7th Cir.1993) (continuing duty in non-compete contract); Nat’l R.R. Passenger Corp. v. Notter, 677 F.Supp. 1, 5 (D.D.C.1987) (continuing duty to bill correctly for janitorial services); Christmas v. Virgin Islands Water & Power Auth., 527 F.Supp. 843, 848 (D.Vi.1981) (continuous obligation to maintain and repair electrical lines); Stalis v. Sugar Creek Stores, Inc., 295 A.D.2d 939, 940-41, 744 N.Y.S.2d 586 (N.Y.App.Div.2002) (continuing obligation to provide code compliance for septic system); 1050 Tenants Corp. v. Lapidus, 289 A.D.2d 145, 146-47, 735 N.Y.S.2d 47 (N.Y.App.Div.2001) (continuing obligation to comply with lease term to refrain from interfering with other lessees’ rights characterized as ongoing maintenance duty); Lake St. Louis Comm. Ass’n v. Oak Bluff Pres., 956 S.W.2d 305, 309-310 (Mo.Ct.App.1997) (continuing duty to maintain a marina meant that breach caused “fresh injury” each day); State ex ret. Dept. of Transp. v. Cent. Tel. Co. of Nevada, 107 Nev. 898, 822 P.2d 1108, 1110 (1991) (continuing duty to “maintain [an] underground conduit in good and safe condition” gave rise to liability for injury that occurred nineteen years later); Singer Co. v. Baltimore Gas & Elec. Co., 79 Md.App. 461, 558 A.2d 419, 425-26 (Md.1989) (continuing obligation to supply electrical power); Barker v. Jeremiasen, 676 P.2d 1259, 1261-62 (Colo.Ct.App.1984) (continuing duty to refrain from “noxious or offensive activities” that may disturb the neighborhood); Thorpe v. Schoenbrun, 202 Pa.Super. 375, 195 A.2d 870, 871-74 (1963) (continuing obligation to “contract of service to *574preserve the [plaintiffs] eyesight”); Indian Territory Illuminating Oil Co. v. Rosamond, 190 Okla. 46, 120 P.2d 349, 352-54 (1941) (continuing obligation to “protect the land from drainage by adjoining wells”).
I would find that the obligation to maintain the Anéala Country Club in “a manner comparable to and consistent with the management and operational practices of AGC at Other AGC golf courses and country clubs that are premium private country clubs” is a continuing one. Accordingly, I would reverse the grant of summary judgment on the breach of contract claim for failure to operate the Anéala Country Club as a premium golf course and remand for further fact-finding as to whether any breaches occurred within the six-year limitations period.